DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on September 30, 2020 has been entered.  No claim amendments have been made.  As such, Claims 21-40 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for pre-AIA  the inventor(s) has not been disclosed.  
Independent Claim 21 recites the presence a knitted or a woven fabric comprising spun yarns, wherein the spun yarns comprise (1) deep groove polyester shaped fibers or shaped large denier shaped fibers with other shaped fibers and silver fibers combined with natural and synthetic thermal and cooling fibers produced an unexpected performance result.”  Paragraph 8 (emphasis added).  Further to that, Applicant declared “[t]he fiber lengths and deniers were progressively adjusted to increase the moisture transfer and wicking performance of the individual threads.  The smart shaped and performance fiber threads were then twisted into the two and three-ply yarns.  A specific percentage of the specialty yarns was further combined with other natural and synthetic yarns … [and the] yarn percentages included in the new textile were adjusted to meet the performance requirements of the targeted product categories.”  Paragraph 9 (emphasis added).  As such, the Baychar Declaration explains that the importance of the “inventive” spun yarns lies with the blend of the different types of fiber in the yarn, the denier size of the fibers in the yarn, the lengths of the fibers in the yarn, the relative amounts of the different fibers within the blend, and the percentage of specialty yarns that are necessary to provide the inventive concept.  However, it is respectfully submitted that none of these features are claimed.  But more importantly, none Union Carbide Corp.v.Borg-Warner, 550 F.2d 555, 193 USPQ 1 (6th Cir. 1977).  Here, the Specification does not provide specific or general fiber denier, specific or general fiber length, specific or general fiber percentage in the yarn, or the specific or general percentages that are necessary to meet the performance requirement of the targeted product categories.  As the present invention is merely described throughout the Specification in broad categories, the best mode requirement is not met.  
Further evidence of concealment of the best mode is found in the Baychar Declaration.  For example, Applicant declared that “later 2014-2015 testing allowed me to identify the superior performance of the individual fibers in the different webbed layered fiber groups and consider the combination of the individual fiber shapes and fiber deniers for the development of the 14/262,922 specialty yarn.  The adjustment of the various fiber characteristics and fiber percentages included in yarn groups were difficult when considering the same fiber’s randomly placement on top random placement on top of themselves in a the nonwoven materials.”  Paragraph 18 (emphasis added).  Applicant also declared that “[t]he yarn developed with pre-blended fibers spun into threads and twisted into two and three-ply strands.  The novel synthetic and natural, thermal and cooling thread groups produced unexpected performance results when added in percentages to the new textile.  The fiber deniers, fiber cut lengths and fiber combinations in each thread required the precise percentage of each fiber to secure the knitted or woven textile performance.  The placement of the fibers in each thread group was not random as is known in my nonwoven prior art inventions.”  Paragraph [0024] (emphasis 
“The best mode requirement creates a statutory bargained-for-exchange by which a patentee obtains the right to exclude others from practicing the claimed invention for a certain time period, and the public receives knowledge of the preferred embodiments for practicing the claimed invention.” Eli Lilly & Co. v. Barr Laboratories Inc., 251 F.3d 955, 963, 58 USPQ2d 1865, 1874 (Fed. Cir. 2001).  So, although Applicant has declared that types of thread used, percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required in precise percentages are vital for providing the features of the present invention, the Specification fails to disclose that information, either in a specific or in a general manner.  Therefore, Claims 21-40 are rejected because Applicant has failed to set forth the best mode contemplated by the inventor or joint inventor carrying out the invention.  

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent Claim 21 recites the presence a knitted or a woven fabric comprising spun yarns, wherein the spun yarns comprise (1) deep groove polyester shaped fibers or shaped channeled fibers, (2) antimicrobial sheath-core silver fibers, and (3) natural and synthetic thermal and cooling fibers.  Independent Claim 31 recites the presence a knitted or a woven fabric comprising spun yarns, wherein the spun yarns comprise (1) shaped, grooved, lobed, and spun yarn” wherein the spun yarn comprises the combination of (1), (2), and (3) in the recited independent claims.  Applicant has not cited the Specification to show support for a “spun yarn” containing the combined group of fibers.  As such, Claims 21-40 contain new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,735,145 to Pernick (“Pernick”) in view of U.S. Patent Application Publication No. 2010/0269241 to Baychar (“Baychar”) and U.S. Patent No. 6,841,244 to Foss et al. (“Foss”), as evidenced by U.S. Patent No. 3,987,613 to Woods et al. (“Woods”) and U.S. Patent Application Publication No. 2004/0192134 to Gibson et al. (“Gibson”).
With regard to Claims 21-29 and 36-40, Pernick discloses a double layer weft knit fabric for absorbing moisture and wicking it from a first fabric layer to a second fabric layer, wherein the first layer is generally hydrophobic and the second layer is generally hydrophilic.  See, e.g., See, e.g., Abstract, paragraphs [0004] to [0005], entire document.  Baychar teaches that multi-layer moisture management is provided as a “double-sided fabric [that] combines two moisture management mechanisms, wicking and absorption.  The wickable synthetic fiber pushes the moisture away and the cotton, rayon, etc. pull the moisture up from the inner layer and spreads it out for transfer and evaporation.”  Paragraph [0016].  Baychar teaches that a fiber blend can include shaped and channeled fibers, such as four deep groove polyester, or hollow shaped fibers that provide improved wicking or evaporation.  Paragraphs [0064] and [0072].  Baychar discloses that thermal and cooling performance can be enhanced.  Paragraph [0064].  Baychar discloses the use of a woven structure.  Paragraph [0054], [0055], [0062], [0072], [0076], [0080], [0082], and [0125].  Nonetheless, even if Baychar only related to nonwoven fabrics, its teachings would still be applicable to Pernick.  See, e.g., U.S. Patent No. 3,987,613 to Woods et al., column 1, lines 53-62 (disclosing that novel yarn blends can be used to construct woven, knitted, and nonwoven fabrics) and U.S. Patent Application Publication No. 2004/0192134 to Gibson et al., paragraph [0023] (disclosing that novel yarn blends can be used to construct woven, knitted, and nonwoven fabrics).  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to See Abstract, Examples, entire document.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include antimicrobial sheath/core silver fibers in the first yarn blend disclosed by Pernick in order to increase the antimicrobial capability of the fabric adjacent to the user’s skin, as shown to be known by the combined teachings of Baychar with Foss.  With regard to Claims 22 and 37, Baychar teaches that wool can be used as a natural fiber in a yarn blend for moisture transfer fabrics.  Paragraphs [0016], [0025], and [0064].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide wool fiber in the blend disclosed by Pernick in order to provide a natural fiber with wool feeling, as shown to be known by Baychar.  With regard to Claims 23-26 and 37-40, Pernick discloses using nylon in the first yarn blend.  Column 4, line 24.  Pernick does not state any particular cross-section for the fiber, so a round cross-section can be presumed.  Moreover, Pernick discloses that the .

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pernick in view of Baychar, as evidenced by Woods and Gibson, and further in view of U.S. Patent Application Publication No. 2006/0021388 to Mitchell et al. (“Mitchell”).
Pernick does not disclose using microfiber in the yarn blend.  Mitchell is also related to multi-layer knitted fabrics.  See Abstract, entire document.  Mitchell discloses that yarn blends can include microfibers, which can provide improved softness along with a desired moisture wicking property.  Paragraph [0039].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide microfiber in the yarn blend disclosed by the combination of Pernick with Baychar in order to provide improved softness to the fabric, as shown to be known by Mitchell.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Pernick in view of Baychar, as evidenced by Woods and Gibson.
With regard to Claims 31, Pernick discloses a double layer weft knit fabric for absorbing moisture and wicking it from a first fabric layer to a second fabric layer, wherein the first layer is generally hydrophobic and the second layer is generally hydrophilic.  See Abstract, Figure 2, entire document.  The fabric can be used in bedding and the hydrophobic layer is used as a skin-contact side of the material.  Column 4, lines 12-20.  Pernick discloses that the fabric comprises a first yarn blend of synthetic fibers, such as polyester, nylon, and polypropylene.  Column 4, lines 21-24.  Pernick also discloses that the fabric comprises a second yarn blend of See Abstract, paragraphs [0004] to [0005], entire document.  Baychar teaches that multi-layer moisture management is provided as a “double-sided fabric [that] combines two moisture management mechanisms, wicking and absorption.  The wickable synthetic fiber pushes the moisture away and the cotton, rayon, etc. pull the moisture up from the inner layer and spreads it out for transfer and evaporation.”  Paragraph [0016].  Baychar teaches that a fiber blend can include shaped and channeled fibers, such as four deep groove polyester to provide improved wicking or evaporation.  Paragraphs [0064] and [0072].  Baychar discloses that thermal and cooling performance can be enhanced.  Paragraph [0064].  Baychar discloses the use of a woven structure.  Paragraph [0054], [0055], [0062], [0072], [0076], [0080], [0082], and [0125].  Nonetheless, even if Baychar only related to nonwoven fabrics, its teachings would still be applicable to Pernick.  See, e.g., U.S. Patent No. 3,987,613 to Woods et al., column 1, lines 53-62 (disclosing that novel yarn blends can be used to construct woven, knitted, and nonwoven fabrics) and U.S. Patent Application Publication No. 2004/0192134 to Gibson et al., paragraph [0023] (disclosing that novel yarn blends can be used to construct woven, knitted, and nonwoven fabrics).  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide four deep groove polyester fibers in the first yarn blend disclosed by Pernick in order to provide improved wicking from the hydrophobic layer into the hydrophilic layer, as shown to be known by Baychar, and by the evidence that yarn blends suitable in nonwoven fabrics can be used in woven and knitted fabrics.  It also would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include hollowed and shaped fibers in the yarn blend disclosed by 

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable Pernick in view of Baychar and Foss, as evidenced by Woods and Gibson.
With regard to Claims 32-35, Baychar teaches that silver fibers can be incorporated into a fibrous material to provide antimicrobial properties.  Paragraph [0067].  Baychar further teaches that silver fibers include those disclosed by Foss.  Paragraph [0064].  Foss teaches that antimicrobial sheath/core silver fibers can be blended with non-antimicrobial fibers, such as cotton, polyester, and nylon to provide an antimicrobial fabric finish.  See Abstract, Examples, entire document.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include antimicrobial sheath/core silver fibers in the first yarn blend disclosed by Pernick in order to increase the antimicrobial capability of the fabric adjacent to the user’s skin, as shown to be known by the combined teachings of Baychar with Foss.  Baychar teaches that a fiber blend can include shaped and channeled fibers, such as four deep groove polyester, or hollow shaped fibers that provide improved wicking or evaporation.  Paragraphs [0064] and [0072].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to include hollowed and shaped fibers in the yarn blend disclosed by Pernick in order to provide improved spread of moisture and evaporation across the surface of the hydrophilic layer, as shown to be known by Baychar.    

Response to Arguments
Applicant's arguments filed September 30, 2020 have been fully considered but they are not persuasive.
Applicant argues that the Examiner should assume that the best mode is disclosed in the application, unless evidence is presented that is inconsistent with that presumption.  The Examiner agrees, but notes that this was the protocol that was, in fact, followed in this application.  The Examiner did not make a best mode rejection until the Baychar Declaration was filed after a first non-final rejection, a first final rejection, the submission of a first request for continued examination, a second non-final rejection, a second final rejection, and the submission of a second request for continued examination.  After the Baychar Declaration was filed at this time, the assumption that the best mode was disclosed in the application was overcome.  In the Baychar Declaration, Applicant has declared that “[t]he non-obvious combination of large denier shaped fibers with other shaped fibers and silver fibers combined with natural and synthetic thermal and cooling fibers produced an unexpected performance result.”  Paragraph 8 (emphasis added).  Further to that, Applicant declared “[t]he fiber lengths and deniers were progressively adjusted to increase the moisture transfer and wicking performance of the individual threads.  The smart shaped and performance fiber threads were then twisted into the two and three-ply yarns.  A specific percentage of the specialty yarns was further combined with other natural and synthetic yarns … [and the] yarn percentages included in the new textile were adjusted to meet the performance requirements of the targeted product categories.”  Paragraph 9 (emphasis added).  As such, the Baychar Declaration explains that the importance of the “inventive” spun yarns lies with the blend of the different types of fiber in the yarn, the denier size of the fibers in the yarn, the lengths of the fibers in the yarn, the relative amounts of the different fibers within the blend, and the percentage of specialty yarns that are necessary to provide the inventive concept.  However, none of these features are disclosed in Applicant’s Specification, as it was originally filed.  Where an inventor knows of a specific material that will make possible the successful reproduction of the effects claimed by the Union Carbide Corp.v.Borg-Warner, 550 F.2d 555, 193 USPQ 1 (6th Cir. 1977).  Here, the Specification does not provide specific or general fiber denier, specific or general fiber length, specific or general fiber percentage in the yarn, or the specific or general percentages that are necessary to meet the performance requirement of the targeted product categories.  As the present invention is merely described throughout the Specification in broad categories, the best mode requirement is not met.  
Applicant argues that page 2 of the Specification cites numerous technical fiber blends carefully combined to secure the proper transfer performance for the action sports performance category.  The Examiner disagrees.  Nowhere on this page is there any detail provided with sets forth the specific types of thread used, percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required in precise percentages, which are vital for providing the desired features of the yarn blend of the present invention.
Applicant argues that page 3 of the Specification provides an improved moisture transfer range of performance and extended comfort and performance.  The Examiner disagrees.  Nowhere on this page is there any detail provided with sets forth the specific types of thread used, percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required in precise percentages, which are vital for providing the desired features of the yarn blend of the present invention.
Applicant argues that page 4 of the Specification provides a combination of yarns that can be economically interchanged and combined into existing market textiles and fabrics to enhance moisture transfer.  The Examiner disagrees.  Nowhere on this page is there any detail provided with sets forth the specific types of thread used, percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required in precise 
Applicant argues that page 5 of the Specification defines the best mode of the invention.  The Examiner disagrees.  Nowhere on this page is there any detail provided with sets forth the specific types of thread used, percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required in precise percentages, which are vital for providing the desired features of the yarn blend of the present invention.
Applicant argues that pages 23-27 of the Specification cite selected industry known fabric constructions to include the fibers cited on pages 7-14.  The Examiner disagrees.  Nowhere on these pages is there any detail provided with sets forth the specific types of thread used, percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required in precise percentages, which are vital for providing the desired features of the yarn blend of the present invention.
Applicant argues that pages 18-20 of the Specification describes the preferred combination for the specific yarns to be included in a knit or woven construction.  The Examiner disagrees.  Nowhere on these pages is there any detail provided with sets forth the specific types of thread used, percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required in precise percentages, which are vital for providing the desired features of the yarn blend of the present invention.
Applicant argues that pages 23-27 cite the industry known single flat knit, double knit, and woven fabric constructions.  The Examiner disagrees.  Pages 23-27 provide a laundry list of industry known fiber types.  However, there is no disclosure related to the percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required 
Applicant argues that fiber lengths and fiber deniers are for the most part standardized by fiber manufactures.  However, the present Application does not disclose which of these standardized fiber components, well known in the industry, provide a non-obvious result.  A best mode rejection cannot be overcome by simply pointing out that everything done in the present application is already well known.  Such an analysis would amount to an admission of obviousness.
Applicant argues that the randomly placed fiber deniers and fiber lengths cited for in specific nonwoven materials are adjusted differently in a nonwoven web formation process compared to a spun yarn for knitted or woven constructions.  However, such an argument does not address the best mode rejection.  Applicant has not disclosed proper fiber deniers nor has Applicant disclosed proper fiber lengths for use in the claimed woven and knitted constructions.  
Applicant argues that the production steps for developing a nonwoven fabric are different than those used in developing a woven fabric and a knitted fabric.  However, there is no disclosure in the present Application related to the percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required in precise percentages, which are vital for providing the desired features of the yarn blend in the construction of a woven or a knitted fabric of the present invention.
Applicant argues that it is not necessary to cite the basic yarn manufacture information to persons skilled in the art of manufacturing yarn and textile.  The Examiner disagrees because this mischaracterizes the best mode rejection.  The Office is not looking for basic yarn construction principles.  Rather, the Office has made the best mode rejection because Applicant has established that detailed construction of the yarn blend was not necessary in the Baychar individual fiber shapes and fiber deniers for the development of the 14/262,922 specialty yarn.  The adjustment of the various fiber characteristics and fiber percentages included in yarn groups were difficult when considering the same fiber’s randomly placement on top random placement on top of themselves in a the nonwoven materials.”  Paragraph 18 (emphasis added).  Applicant also declared that “[t]he yarn developed with pre-blended fibers spun into threads and twisted into two and three-ply strands.  The novel synthetic and natural, thermal and cooling thread groups produced unexpected performance results when added in percentages to the new textile.  The fiber deniers, fiber cut lengths and fiber combinations in each thread required the precise percentage of each fiber to secure the knitted or woven textile performance.  The placement of the fibers in each thread group was not random as is known in my nonwoven prior art inventions.”  Paragraph [0024] (emphasis added).  As such, the Baychar Declaration establishes need for “precise percentages of each fiber,” “individual fiber shapes and fiber deniers,” and “fiber characteristics and fiber percentages in yarn groups were difficult.”  It cannot now be argued that it is not necessary to provide any of these details in the application.
Applicant argues that persons skilled in the art acknowledge known industry denier fiber sizes are between 1.5 and 2.5 denier.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fiber denier) are not recited in the rejected claims.  
Applicant argues that the skilled artisan would apply common sense when deciding the variation fiber combinations for the fiber blend.  As far as claim scope is concerned, the Examiner agrees with this argument.  Hence, the Section 103 rejection presented above using an obviousness analysis.  If the Applicant’s invention can be derived using common sense, then it is obvious.  
Applicant argues that the vast differences between the manufacturing of a yarn and knitted and woven textile from the manufacturing of nonwoven material are well known and recognized by persons skilled in the art.  The Examiner disagrees.  See, e.g., U.S. Patent No. 3,987,613 to Woods et al., column 1, lines 53-62 (disclosing that novel yarn blends can be used to construct woven, knitted, and nonwoven fabrics) and U.S. Patent Application Publication No. 2004/0192134 to Gibson et al., paragraph [0023] (disclosing that novel yarn blends can be used to construct woven, knitted, and nonwoven fabrics).  As such, it is the Office’s position that fiber blend modifications already well known in the nonwoven applications are suitable modifications with respect to yarns, as evidenced by Woods and Gibson.
Applicant argues that the present invention established military and fabric testing that affirms the applicant’s “Smart Fiber” yarn and novel fiber blends establish a performance improvement over the known Rock and Pernick double sided textile.  However, no unexpected results are established by the evidence of record.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  The Baychar Declaration establishes that types of thread used in the yarn, percentages of each thread within the textile, fiber denier, fiber cut length, and specific fiber combinations required in precise percentages are vital for providing the features of the present invention.  However, none of these features are claimed.  As such, the unexpected results are not commensurate in scope with the claim limitations.  
Applicant argues that the present independent claims focus on a single layer of the knitted or woven fabric having a specific combination of fibers.  Applicant further argues that Applicant has eliminated the need for double sided fabric constructions.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The present claims do not contain a limitation regarding the number of layers.  Additionally, the combination of fibers is rendered obvious by the combination of Pernick with Baychar.
Applicant argues that Pernick has hydrophilic or hydrophobic polymer fiber chemistries or double-side fabric construction to remove the moisture from the face to the back.  However, the double-side fabric construction of Pernick is not currently precluded from the claim language of the present claims.
Applicant argues that Baychar is related to a multi-layer fabric and material product construction.  However, as noted above, the use of multiple layers is not precluded from the present claims.  
Applicant argues that the present application intermingles both hydrophilic and hydrophobic fibers a single layer woven or knitted fabric construction.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the combination of hydrophilic fibers and hydrophobic fibers in a single layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the various shaped fibers disclosed in Baychar, such as deep grooved fibers, are in connection with a nonwoven fabric, rather than the presently claimed knitted or woven fabrics.  However, the person having ordinary skill in the art of yarn blends would readily understand that yarns and fibers useful in the construction of nonwoven fabrics could further be used in the construction of woven or knitted fabrics.  This conclusion is supported by evidence of record.  For example, Woods relates to yarn blends comprising multiple types of fibers.  Abstract.  Woods teaches that their yarn blend “may then be used to prepare woven, knitted or nonwoven fabric as may be desired.”  Column 1, lines 59-61.  Gibson also relates to yarns spun from multiple types of fibers.  Abstract.  Gibson teaches that “[t]he illustrated fabric is woven; however, other constructions, such as knitted, and non-woven constructions may be used, provided they meet the design and structural requirements of the two standards.”  Paragraph [0023].  As such, it is the Office’s position that fibers and yarn blends used in the construction of nonwoven fabrics would be obvious to a person having ordinary skill in the art to also use in the construction of woven and knitted fabrics.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789